t c memo united_states tax_court ahsan mohiuddin petitioner v commissioner of internal revenue respondent docket nos filed date ahsan mohiuddin pro_se charles pillitteri and robert w west for respondent memorandum findings_of_fact and opinion scott judge respondent determined deficiencies in petitioner's federal income taxes and accuracy-related_penalties for the calendar years and as follows year deficiency sec_6662 a accuracy-related_penalty dollar_figure big_number big_number dollar_figure big_number some of the issues raised by the pleadings have been disposed of by agreement of the parties leaving for decision whether petitioner is entitled to use the filing_status of head_of_household for the taxable years and and whether petitioner is entitled to use the filing_status of single for the taxable_year whether petitioner is entitled to a dependency_exemption for his mother for each of the taxable years and whether petitioner is entitled to deduct on schedule a the amounts of dollar_figure dollar_figure and dollar_figure or any part thereof for the taxable years and respectively whether petitioner is entitled to schedule c business_expense deductions in the amounts of dollar_figure and dollar_figure for the taxable years and respectively and whether petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 for each of the taxable years at issue all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated in her answer to amended petition respondent alleged that petitioner was liable for an addition_to_tax pursuant to sec_6651 for failure to timely file petitioner's federal_income_tax return for the taxable_year in her trial continued - -3 findings_of_fact some of the facts have been stipulated and are found accordingly at the time of the filing of the petition in this case petitioner maintained a legal residence in huntsville alabama petitioner filed his federal_income_tax returns for the taxable years and with the internal_revenue_service center in memphis tennessee petitioner was married at all times during the taxable years at issue although petitioner and his wife had lived apart for some years they are not and never have been divorced petitioner did not maintain as his home a household that constituted the principal_place_of_abode of an individual who was a son stepson daughter or stepdaughter of petitioner during any part of any of the year or in petitioner's mother and father immigrated from india to the u s at that time petitioner's mother received a resident_alien card in the fall of petitioner's mother and father applied for government-assisted housing and were furnished a subsidized-rent duplex in huntsville alabama in which to live in date petitioner's mother began receiving supplemental income payments from the social_security continued memorandum respondent conceded this issue - -4 administration for october and date she received dollar_figure per month in such payments beginning in date she received dollar_figure per month as supplemental income payments from the social_security administration petitioner's father began receiving assistance from the government in the middle of petitioner's father received supplemental income payments from the social_security administration in october and date in the amount of dollar_figure per month beginning in date he received dollar_figure per month as such payments in date petitioner's sister and her husband moved into petitioner's house pincite karter street huntsville alabama the karter street house and lived there throughout and petitioner's mother lived for at least part of each of the years and in the karter street house petitioner's sister and her husband took care of petitioner's mother while she lived in the karter street house in late or early petitioner's sister and her husband moved to little rock arkansas and petitioner's mother moved with them petitioner was unemployed during until november when he obtained employment in melbourne florida with avionics research corp of florida avionics petitioner moved to florida in date and lived there throughout petitioner worked for avionics from date until date when his employment was terminated petitioner remained in florida - -5 receiving unemployment_compensation until date when he was no longer eligible to receive unemployment_compensation beginning in date petitioner rented the karter street house with an option to buy in petitioner decided to exercise his option to buy and between date and date petitioner paid the owner of the karter street house dollar_figure which amount represented the owner's equity in the house in date petitioner assumed the mortgage with amsouth mortgage co amsouth which was on the karter street house and began making mortgage payments to amsouth in date petitioner moved back to huntsville in date he obtained employment in huntsville but in date his employment was terminated petitioner deducted the following amounts on schedule a of his federal_income_tax return for the taxable_year deduction medical and dental expenses gifts to charity casualty or theft_loss moving_expenses total amount dollar_figure big_number big_number respondent determined that petitioner was entitled to no itemized_deductions for since his tax computed using the standard_deduction for was less than his tax computed using the proper amount of itemized_deductions - -6 the casualty_loss in the amount of dollar_figure claimed by petitioner for was for damage to a ford pinto automobile the automobile sometime around the end of petitioner took the automobile to mayhall texaco in huntsville alabama for repair of a transmission problem in date it was discovered that the automobile's engine had cracked due to an insufficient amount of antifreeze in the automobile on his federal_income_tax return for the taxable_year petitioner deducted on schedule a the following items in the amounts shown deduction real_estate_taxes other taxes home mortgage interest points gifts to charity moving_expenses miscellaneous_itemized_deductions unreimbursed employee_expenses legal fees to collect taxable_income repayment under claim of right total le sec_2 percent floor big_number big_number big_number big_number big_number total amount dollar_figure big_number big_number big_number sic dollar_figure respondent in the notice_of_deficiency disallowed dollar_figure of these claimed deductions the following itemized_deductions for were not disallowed by respondent - -7 deduction real_estate_taxes personal_property_taxes home mortgage interest points total amount dollar_figure big_number big_number included in the deduction claimed by petitioner for other taxes for the taxable_year was a deduction for personal_property_taxes the dollar_figure allowed by respondent as a deduction for personal_property_taxes was for petitioner's car registration the dollar_figure deduction claimed by petitioner in as employee business_expenses was in connection with petitioner's employment by avionics avionics contracted out petitioner's work to northrup grumman in melbourne florida northrup grumman petitioner received reimbursement from northrup grumman for his employee business_expenses related to a business trip to los angeles the policy of northrup grumman was to reimburse persons doing contract labor for any business travel_expenses they incurred to the extent petitioner was not reimbursed for his business travel_expenses it was because he did not follow the procedure required to receive reimbursement had he followed the required procedure he would have received reimbursement among the itemized_deductions claimed by petitioner on schedule a of his federal_income_tax return for the taxable_year was a deduction in the amount of dollar_figure for repayment - -8 under a claim of right petitioner's claimed deduction in of dollar_figure for repayment under a claim of right related to litigation which was resolved in over child_support for petitioner's daughter in resolution of the litigation petitioner claimed to have paid approximately dollar_figure in child_support and the remaining dollar_figure was claimed to have been paid for attorney's_fees and expenses of litigation the dollar_figure petitioner deducted in for expenses legal fees to collect taxable_income related to litigation instituted by petitioner regarding the denial to him of unemployment_compensation by the state of alabama petitioner's claimed deduction is stated by petitioner to consist of legal fees reporters' transcripts depositions court fees federal express mailing and administrative costs petitioner was unsuccessful at all stages of the unemployment_compensation litigation on schedule a of his federal_income_tax return for the taxable_year petitioner claimed itemized_deductions as follows deduction amount state_and_local_income_taxes real_estate_taxes auto registration tax_home mortgage interest gifts to charity casualty theft_loss moving_expenses total dollar_figure big_number big_number big_number - -9 respondent in the notice_of_deficiency disallowed dollar_figure of the itemized_deductions claimed by petitioner for the itemized_deductions claimed by petitioner for which were not disallowed were deduction real_estate_taxes personal_property_taxes charitable_contributions home mortgage interest total amount dollar_figure big_number big_number petitioner filed a schedule c with his return for the taxable_year using the business name a m techservices petitioner reported the address of this business as s oak st room melbourne fl on the schedule c petitioner claimed business_expense deductions as follows expense advertising insurance interest legal professional services office expense equipment lease repairs and maintenance supplies travel meals and entertainment utilities business start-up total amount dollar_figure big_number big_number big_number big_number big_number petitioner stated on the form_2106 attached to his return that his business was engineering consulting petitioner was seeking to contract out his services as an independent - -10 contractor during petitioner did not contract out his services during the taxable_year he reported no income on the schedule c filed with his return for respondent in the notice_of_deficiency to petitioner disallowed the entire amount of the dollar_figure business_expense deduction claimed by petitioner on the schedule c petitioner filed a schedule c with his return for the taxable_year using the same business name as in during that year petitioner listed on his tax_return that his principal business was personal and financial services collection agency petitioner reported no income on the schedule c for but he earned between dollar_figure and dollar_figure during the year from his collection business that he did not report on his tax_return on schedule c of his federal_income_tax return for the taxable_year petitioner claimed business_expense deductions totaling dollar_figure respondent in the notice_of_deficiency disallowed dollar_figure of the business_expense deductions claimed by petitioner for the claimed schedule c business_expense deductions not disallowed by respondent were petitioner testified to these facts but gave no explanation for his failure to report the income received - -11 expense advertising legal and professional services office expense rent repairs and maintenance supplies depreciation total amount dollar_figure big_number big_number on his federal_income_tax returns for the taxable years and petitioner claimed a filing_status of head_of_household he claimed a dependency_exemption for his mother in the amount of dollar_figure for the taxable_year and in the amount of dollar_figure for the taxable_year in the notice_of_deficiency for the taxable years and respondent changed petitioner's filing_status to single and disallowed the dependency_exemption he claimed for his mother on his federal_income_tax return for the taxable_year petitioner claimed single filing_status in her answer to amended petition for the years and respondent alleged that petitioner's correct filing_status for the taxable years and is married filing separate and also alleged that the exemption claimed by petitioner which was not disallowed should be reduced in accordance with sec_151 since the threshold_amount for reduction of exemptions for married filing separate is less than for single in her answer for the year respondent alleged that petitioner's correct filing_status for the taxable_year is married - -12 filing separate opinion petitioner contends that he was head of a household during and when his mother lived in his house and therefore is entitled to compute his tax on that basis in the notice_of_deficiency respondent determined that petitioner should have filed as single in her answer to amended petition respondent alleged that petitioner was required to file as married filing separate as a general_rule married individuals must file their federal_income_tax returns using either married filing separate or married filing joint pursuant to sec_2 an unmarried individual may file a return as head_of_household if that individual maintains as his home a household which constitutes for more than one-half of his taxable_year the principal_place_of_abode as a member of such household of an unmarried son or daughter or stepson or stepdaughter or of any person who is a dependent of the taxpayer if the taxpayer is entitled to a dependency_exemption for that person or maintains a household which constitutes for such taxable_year the principal_place_of_abode of the father or mother of the taxpayer if the taxpayer is entitled to a dependency_exemption for that parent - -13 under sec_7703 certain married individuals living apart are considered to be unmarried for the purpose of determining their eligibility to file as head_of_household under sec_2 petitioner argues that he is entitled to head_of_household status due to the support he provided to his mother during and petitioner testified at trial that he was married during and however he argues that since his wife was declared incompetent by a state court during those years he was entitled to head_of_household status for the care of his mother even if petitioner had offered sec_7703 determination of marital status b certain married individuals living apart --for purposes of those provisions of this title which refer to this subsection if-- an individual who is married within the meaning of subsection a and who files a separate_return maintains as his home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode of a child with respect to whom such individual is entitled to a deduction for the taxable_year under sec_151 or would be so entitled but for paragraph or of sec_152 such individual furnishes over one-half of the cost of maintaining such household during the taxable_year and during the last months of the taxable_year such individual's spouse is not a member of such household such individual shall not be considered as married - -14 sufficient evidence to establish his claim that his wife was incompetent in and he would not meet the requirements of sec_7703 for persons who are married to file as head_of_household one of the requirements of the statute is that a married taxpayer support either a son stepson daughter or stepdaughter to file as head_of_household petitioner makes no claim that he supported a son or daughter but claims that he was head_of_household because his mother was a member of his household since petitioner testified that he was married in and we hold that petitioner's correct filing_status in each of these years is married filing separate it follows that in computing petitioner's income_tax the threshold_amount of married filing separate should be used to determine the amount of any exemption to which petitioner is entitled petitioner argues that in any event he is entitled to a dependency_exemption for his mother in and under sec_151 a taxpayer is allowed an exemption for himself and an exemption for each dependent as defined in sec_152 whose gross_income for the calendar_year in which the taxable_year of the taxpayer begins is less than the exemption_amount or who is a child of the taxpayer and who has not attained the age of at the close of the calendar_year in which the taxable_year of the taxpayer begins or is a student sec_152 and c under sec_152 a dependent includes the father or mother of the taxpayer if the father or mother - -15 received from the taxpayer over half of his or her support for the calendar_year in which the taxable_year of the taxpayer begins petitioner submitted checks made payable to amsouth representing mortgage payments for the karter street house for the taxable_year totaling dollar_figure in support of the claimed dependency_exemption for his mother according to petitioner's tax returns his mother lived with him months in and months in petitioner's sister and her husband also lived in the karter street house during those years the record further indicates that petitioner's mother received government assistance during and including supplemental social_security income payments in october and date in the amount of dollar_figure per month and in the amount of dollar_figure per month thereafter petitioner's father was also receiving supplemental social_security income payments in october and date in the amount of dollar_figure per month and beginning in date he received dollar_figure per month the record does not show whether petitioner's sister and her husband provided support during and for petitioner's mother and father it does show that both petitioner's mother and petitioner's sister lived in petitioner's house during part of each of the years and the mortgage documents are the only documents petitioner has provided to establish any expenditures relating to the support of his mother these checks merely - -16 establish that petitioner made mortgage payments and do not prove that petitioner provided over half the support for his mother during the years and the mortgage documents fail to satisfy petitioner's burden of proving that his mother was his dependent during the years and we sustain respondent's disallowance of petitioner's claimed dependency_exemption for his mother in both and the only documents offered by petitioner for the taxable_year in support of his claimed schedule a itemized_deductions relate to his claimed casualty_loss and his claimed moving expense deductions as evidence of his claimed casualty_loss petitioner has submitted an affidavit as evidence of his claimed moving_expenses petitioner has submitted car rental agreements and a hotel receipt sec_165 provides limits set forth therein for the deduction of personal casualty losses under sec_1 b income_tax regs the amount of loss to be taken into account shall be the lesser_of the amount that is equal to at the conclusion of the trial the court requested that respondent construct a list of each item which petitioner introduced into evidence in this case and state whether respondent agreed that the item represented an allowable deduction and whether that item corresponded to petitioner's schedule a or c claimed deductions for that particular year the court also instructed petitioner to list the exhibits in the record and indicate specifically what each item is alleged to prove while respondent followed the court's instructions in this regard petitioner has failed to assist the court in this matter - -17 the fair_market_value of the property immediately before the casualty reduced by the fair_market_value of the property immediately after the casualty or the amount of the adjusted_basis for determining the loss from the sale_or_other_disposition of the property involved a casualty is an event due to some sudden unexpected or unusual cause such as a fire storm or shipwreck 3_tc_1 the only evidence petitioner offered regarding the casualty_loss deduction claimed in was an affidavit of tex mayhall in which mr mayhall states that the damage to petitioner's automobile occurred due to an absence or an insufficient amount of antifreeze in the automobile the affidavit further states that mr mayhall salvaged the automobile for dollar_figure and notified petitioner about the salvage approximately months later when petitioner called to ask about the automobile we have long held that in order for an event to constitute a casualty the event must involve the application of a destructive force which must be the proximate cause of the loss see 48_tc_430 petitioner's loss if any did not embody the requisite element of chance accident or contingency see 36_tc_1191 quoting 21_bta_702 and is therefore no more than a personal_expense to petitioner as a result of petitioner's neglect further even if this were to be considered as a casualty_loss petitioner has offered no - -18 evidence whatsoever of the amount of the loss we therefore sustain respondent's denial of a deduction for petitioner's claimed casualty_loss in in general a taxpayer is allowed to deduct moving_expenses paid_or_incurred during the taxable_year in connection with the commencement of work by the taxpayer as an employee or self- employed individual at a new principal_place_of_work sec_217 on his tax_return for the taxable_year petitioner deducted dollar_figure for moving_expenses to substantiate this deduction petitioner placed in evidence a car rental receipt in the amount of dollar_figure and a motel receipt from a motel in huntsville alabama in the amount of dollar_figure respondent concedes that petitioner is entitled to these amounts as a moving_expense_deduction for respondent further concedes that petitioner is entitled to include as a moving_expense_deduction in the amount of dollar_figure based on another car rental receipt petitioner argues in his brief that he produced to respondent's agent receipts for all expenses he would have reasonably been expected to produce however petitioner offered only the two receipts at trial and no other information regarding the moving_expenses although the evidence indicates that petitioner did have some moving_expenses in in addition to those conceded by respondent there is no basis for concluding that the amount of such expenses would cause petitioner's itemized_deductions for to result in his tax computed on the basis of such - -19 deductions being less than the tax computed on the basis of the standard_deduction petitioner has conceded that he is not entitled to a medical_expense_deduction for but petitioner has not conceded that he is not entitled to the deduction he claimed for a charitable_contribution in the amount of dollar_figure petitioner has offered no evidence of any charitable_contribution made in and therefore we sustain the denial of the deduction of dollar_figure claimed by petitioner for a charitable_contribution in petitioner also deducted various expenses on his schedule a for the taxable_year that respondent disallowed petitioner presented at trial a variety of unorganized checks receipts invoices and car rental agreements in support of these claimed deductions petitioner claimed that the unreimbursed employee business_expenses in the amount of dollar_figure claimed on schedule a of his tax_return consisted of vehicle expenses parking fees travel_expenses meals and entertainment_expenses and other business_expenses most of these claimed expense deductions are of the type specified in sec_274 which provides that no deduction is allowed unless the taxpayer can substantiate by adequate_records or sufficient evidence the amount of the among the items that respondent has allowed is the deduction of dollar_figure for home mortgage interest and dollar_figure for points petitioner deducted on schedule a of his tax_return - -20 expenditure the time and place of the expenditure the business_purpose of the expense and the business relationship involved petitioner introduced in evidence documents that he contends show unreimbursed employee business_expenses petitioner testified that had he applied for reimbursement of these expenses his employer would have reimbursed him for the expenditures not only has petitioner failed to meet his burden of substantiating these claimed expense deductions by proper evidence he has failed to show that they would be deductible even if substantiated these expenditures if for business purposes would have been reimbursed by his employer had he claimed reimbursement see 79_tc_1 59_tc_696 petitioner testified that some of these expenses which he claimed as deductible may have actually been reimbursed by his employer and that some were nondeductible personal expenditures based on this record petitioner has failed to show that he is entitled to a deduction for unreimbursed employee business_expenses in in any amount we therefore sustain respondent's disallowance of petitioner's claimed deduction in of unreimbursed employee business_expenses petitioner claimed a deduction for repayment under claim of right in the amount of dollar_figure petitioner testified that this amount related to litigation involving child_support for his daughter and argued in his brief that this amount was arrearage - -21 on child_support he paid the state of tn and child's mother dorine furuya neither of which would provide petr with accounting of monies rec'd despite several written requests from the petr petitioner testified that approximately dollar_figure of this claimed deduction was for child_support payments and approximately dollar_figure was for attorney's_fees and expenses of the litigation concerning child_support payments the portion of this claimed deduction that relates to child_support payments is not deductible sec_71 sec_215 the portion of this claimed deduction that relates to the litigation costs concerning child_support payments is not deductible since it is a personal living or family expense which is not deductible under sec_262 372_us_39 furthermore petitioner has failed to prove that the amounts he claimed as deductions were expenditures he actually made in we hold that petitioner is not entitled to deduct the amount he claims to be deductible as a repayment under claim of right petitioner deducted dollar_figure in legal fees for the year that he testified related to his unsuccessful attempt to obtain unemployment_compensation through litigation sec_212 allows in the case of individual taxpayers a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year for the production_or_collection_of_income respondent does not argue that legal fees to collect unemployment_compensation are not deductible if paid see united_states v - -22 gilmore supra 236_fsupp_88 d n j respondent however argues that petitioner has not substantiated the entire amount of the claimed deduction petitioner introduced into evidence checks that he claimed represent legal fees and expenses relating to unemployment_compensation litigation respondent concedes that of the checks represent deductible amounts totaling dollar_figure one of the remaining checks received in evidence is in the amount of dollar_figure payable to richard stegman esq for consultation and two of such checks are payable to neil paulson in the total amount of dollar_figure petitioner offered no evidence that either mr stegman or mr paulson worked on the unemployment_compensation litigation and neither person appeared on any court documents relating to this litigation the fourth check received in evidence is a check in the amount of dollar_figure payable to accurate professional typists petitioner could not remember whether this check was related to the unemployment_compensation litigation there were also received in evidence two airline passenger receipts that petitioner claims relate to the unemployment_compensation litigation the travel represented by the airline receipts was to huntsville alabama and occurred over weekends and holidays there is a strong indication from these facts that the travel was for personal purposes petitioner claims that car rental agreements received in evidence represent expenses related to the unemployment_compensation litigation petitioner has not - -23 explained how the amounts paid under the car rental agreements relate to the unemployment_compensation litigation we therefore hold that petitioner has failed to establish that he had any deductible expenses relating to the unemployment_compensation litigation other than the dollar_figure conceded by respondent in support of a claimed deduction for for taxes on his car registration petitioner submitted a copy of a canceled check payable to emmett sanders in the amount of dollar_figure in the notice_of_deficiency respondent did not disallow dollar_figure of the deduction claimed by petitioner for taxes on his car registration petitioner has failed to show that the entire amount of the check to emmett sanders was for taxes on his car registration we therefore uphold respondent's determination with respect to the disallowance of a portion of the amount claimed by petitioner as taxes on his car registration in the other taxes deducted by petitioner in are utility taxes and tax on petitioner's telephone bill these items are nondeductible and we sustain respondent's disallowance of these claimed deductions sec_164 see 73_tc_621 petitioner has offered no evidence to substantiate the charitable_contribution_deduction claimed on schedule a of his tax_return since petitioner has not substantiated this claimed deduction we sustain respondent's disallowance of the claimed deduction - -24 petitioner deducted dollar_figure in moving_expenses in which respondent disallowed in her notice_of_deficiency petitioner testified that he moved from huntsville alabama to melbourne florida in date petitioner testified that he incurred expenses in connection with his move from huntsville to melbourne through date while in melbourne he worked for avionics until date petitioner then remained in melbourne to receive unemployment benefits petitioner has offered no evidence that the expenses of his move to melbourne in continued through nor has he offered any substantiation of this claimed deduction we therefore sustain respondent's disallowance of this claimed deduction for moving_expenses in respondent disallowed all of the amounts claimed as deductions by petitioner on schedule a for for lack of substantiation the following are schedule a claimed deductions in dispute for the year deduction amount state_and_local_income_taxes real_estate_taxes charitable_contributions casualty theft_loss moving_expenses dollar_figure big_number petitioner has failed to provide any substantiation whatsoever for these claimed deductions and accordingly we sustain respondent's disallowance of the claimed deductions for - -25 for the years and petitioner claimed to have incurred business_expenses relating to a m techservices he claimed these deductions on schedule c respondent denied all of these claimed business deductions for on the basis that petitioner had not established that he was carrying_on_a_trade_or_business to which the expenses related sec_162 provides that there is allowed as a deduction all ordinary and necessary business_expenses incurred during the taxable_year generally a trade_or_business is an activity that is pursued in good_faith with continuity and regularity and for the production_of_income 480_us_23 whether a taxpayer is engaged in a trade_or_business is a question of fact 72_tc_433 petitioner reported on his tax_return for that the name of his business was a m techservices at trial petitioner claimed he was an engineering consultant seeking to contract out his services as an independent_contractor he reported no gross_income in from this business but claimed deductible expenses totaling dollar_figure petitioner has placed in evidence numerous canceled checks and other documentation in purported support of these claimed deductions these checks relate to rent payments utility and phone bills mailboxes credit card - -26 payments airline tickets and automobile expenses petitioner has not shown that the expenses for which these checks were given relate to a business rather than being personal expenses petitioner has offered no evidence other than his vague testimony that he was engaged in a trade_or_business other than his full-time job with avionics during the year petitioner reported no income in from any business other than his employment by avionics the nature of the expenses petitioner claimed as deductible in strongly suggests that they were nondeductible personal household expenses petitioner deducted power phone and rent for an apartment address which he claims was his business address pincite south oak street room this same address appeared on the forms w-2 issued by avionics to petitioner for the years and this is also the address that petitioner used on his checking account petitioner also used this address on the automobile repair invoices and on all of the car rental agreements that are in evidence petitioner further admitted that the south oak street apartment is a residential apartment at trial when petitioner was asked where his residential address was during that year he was vague and unspecific claiming that at the time he lived in another person's house he had difficulty remembering the name of the person the street address or the telephone number but could immediately recall the address that he claimed was the address for his claimed business we conclude that petitioner - -27 has not met his burden of proving that he was engaged in a bona_fide business during other than his employment and sustain respondent's disallowance of petitioner's claimed business_expenses relating to a m techservices respondent allowed some of the schedule c business_expense deductions claimed by petitioner relating to a m techservices for the year according to petitioner this business was a personal financial services collection agency at trial petitioner failed to offer proof of any amount_of_deductions in excess of those allowed by respondent accordingly we sustain respondent's determinations with regard to petitioner's claimed schedule c deductible expenses for the year sec_6662 imposes an accuracy-related_penalty of percent on any portion of an underpayment_of_tax that is attributable to items set forth in sec_6662 respondent contends that petitioner is liable for this penalty for either negligence or substantial_understatement of tax under sec_6662 and negligence includes any careless reckless or intentional disregard of rules or regulations any failure to make a reasonable attempt to comply with the provisions of the law and any failure to exercise ordinary and reasonable care in the preparation of a tax_return see 731_f2d_1417 9th cir affg 79_tc_714 - -28 sec_6664 provides that the penalty should not be imposed on any portion of an underpayment if the taxpayer shows reasonable_cause for such portion of the underpayment and that the taxpayer acted in good_faith with respect to such portion reliance on the advice of a professional such as an accountant may constitute a showing of reasonable_cause if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith sec_1 b income_tax regs petitioner has failed to show that he was not negligent there is no evidence that petitioner made a reasonable attempt to comply with the statutes or regulations in filing his federal_income_tax returns for any of the years at issue had petitioner consulted either the relevant statutes or a competent tax adviser he would have discovered that many of the deductions he claimed were not proper it is clear from the facts in this case and from petitioner's brief that petitioner claimed these deductions and expenses without regard to the applicable law therefore we sustain the accuracy-related_penalty for each year as determined by respondent decisions will be entered under rule
